        Case 4:19-cv-01096 Document 53 Filed on 08/23/19 in TXSD Page 1 of 12



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

     National Shipping Company of Saudi               § Civil Action No. 4:19-cv-1096
     Arabia,                                          §
             Plaintiff,                               §
     v.                                               §
     Valero Marketing and Supply Company              §
             Defendant and Third-Party Plaintiff      §
     v.                                               §
     Trafigura Trading LLC                            §
           Third-Party Defendant                      §
                                                      §

             TRAFIGURA TRADING LLC’S RENEWED MOTION TO DISMISS

          After the Court invited Valero Marketing and Supply Company (“Valero”) to amend its

Third-Party Complaint, Valero filed its Second Amended Third-Party Complaint (Dkt. #43), and

therein identified and attached the same three contracts previously attached by Trafigura Trading,

LLC (“Trafigura”) to its initial May 31, 2019 Motions (one contains a mandatory New York

arbitration provision, and the other two contain an exclusive New York choice of jurisdiction

clause). In other words, Valero’s amended pleading removes any doubt about what contracts

govern the transactions at issue, and removes any dispute that one of the contracts contains

a mandatory arbitration clause. As such, pursuant to Federal Rule of Civil Procedure 12(b)(3),

Trafigura hereby renews its motion to dismiss those third-party claims asserted by Valero against

Trafigura that are subject to the mandatory, written, and valid arbitration clause. In support of the

present Motion, Trafigura states as follows:


I.        Introduction

          In its first Third-Party Complaint against Trafigura, Valero alleged without support that in

February 2018, Trafigura and Valero entered five agreements under which Trafigura sold five
     Case 4:19-cv-01096 Document 53 Filed on 08/23/19 in TXSD Page 2 of 12



“parcels” of “fuel oil” to Valero.1 Valero alleged that the fuel oil was defective and ultimately

caused damage to a vessel belonging to Plaintiff National Shipping Company of Saudi Arabia

(“NSCSA”), for which Valero may be responsible. 2 On May 31, 2019, Trafigura moved to dismiss

Valero’s third-party claims that were subject to a written contract with a mandatory arbitration

clause.3 Trafigura also moved to sever and transfer Valero’s third-party claims that were subject

to two contracts with a mandatory choice of jurisdiction clause, selecting New York federal and

state courts.4 To each Motion, Trafigura attached the three contracts it contended governed the

deliveries of fuel oil at issue in Valero’s Third-Party Complaint. In the alternative, Trafigura

moved for a more definite statement, arguing that Valero had not adequately described the

agreements at issue.5

       On July 8, 2019, this Court granted Trafigura’s Motion for More Definite Statement, giving

Valero until July 31, 2019 to “name the contracts and identify the ones implicated by each count.” 6

The Court also permitted Trafigura until August 23, 2019 to renew its Motions to Dismiss and

Sever/Transfer.7

       On July 31, 2019, Valero amended its Third-Party Complaint, and therein Valero conceded

that three contracts (not five) control the relevant transfers. 8 Valero agreed with Trafigura that the

three contracts identified in Trafigura’s Motion to Dismiss and Motion to Sever and Transfer




1
  Valero’s Answer and Affirmative Defenses to Plaintiff’s Second Amended Complaint, and
Amended Third-Party Complaint and 14(c) Tender Against Trafigura (Dkt. #14) (“Third-Party
Compl.”) at ¶¶9-13.
2
  Dkt. #14 at ¶¶14-19.
3
  Dkt. #27.
4
  Dkt. #26.
5
  Dkt. #25.
6
  Dkt. #40.
7
  Id.
8
  Dkt. #43 at ¶¶10-32.


                                                 -2-
          Case 4:19-cv-01096 Document 53 Filed on 08/23/19 in TXSD Page 3 of 12



govern the relevant deliveries of fuel oil at issue.9 Indeed, Exhibits A through C to Valero’s

Second Amended Third Party Complaint (Dkt. #43-1 through #43-3) are exact copies of the

contracts attached to Trafigura employee Amanda Samples’ Affidavit, located at Dkt. #25-1. The

exhibits attached by Valero even have the same file stamps as the contracts attached to Ms.

Samples’ Affidavit. See Dkt. #43-1 through 43-3 (bearing Dkt. #25-1 file stamps).

           It is now clear there is no dispute about what contracts govern the transactions at issue, and

there is no dispute that one of the three contracts contains a mandatory arbitration clause, selecting

AAA arbitration in New York. See Dkt. #43-1 (Exhibit A to Valero’s Second Amended Third-

Party Complaint at Section 26). Hence, Valero’s third-party claims subject to this contract should

be dismissed.

II.        A VALID, WRITTEN ARBITRATION CLAUSE REQUIRES VALERO’S THIRD-
           PARTY CLAIMS SUBJECT TO THAT CLAUSE BE DISMISSED.

A.         Federal Law Requires Enforcement of Arbitration Agreements.

           The Federal Arbitration Act and subsequent federal authority interpreting the Act embody

a “liberal federal policy favoring arbitration.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333,

339 (2011); see also D.R. Horton, Inc. v. N.L.R.B., 737 F.3d 344, 360 (5th Cir. 2013); Leblanc v.

Epstein, 2003 WL 24196892, at *9 (S.D. Tex. Aug. 7, 2003) (Rosenthal, J.) (summarizing law

regarding “healthy regard for the federal policy favoring arbitration.”). Due to this “liberal policy,”

“as a matter of federal law, any doubts concerning the scope of arbitrable issues should be resolved

in favor of arbitration, whether the problem at hand is the construction of the contract language

itself or an allegation of waiver, delay, or a like defense to arbitrability.” Moses H. Cone Mem’l

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983). As the Supreme Court has observed,

“[t]he preeminent concern of Congress in passing the [Federal Arbitration Act] was to enforce


9
    Id.


                                                   -3-
     Case 4:19-cv-01096 Document 53 Filed on 08/23/19 in TXSD Page 4 of 12



private agreements into which parties had entered,” a concern which “requires that [courts]

rigorously enforce agreements to arbitrate.” Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213,

221, (1985). “Thus, as with any other contract, the parties’ intentions control, but those intentions

are generously construed as to issues of arbitrability.” Mitsubishi Motors Corp. v. Soler Chrysler-

Plymouth, Inc., 473 U.S. 614, 626 (1985).

        Federal policy favoring arbitration applies even where, as here, it may lead to piecemeal

litigation, as different parts of a dispute are litigated in different forums. The Fifth Circuit explains:


        “We have anticipated that arbitration of a portion of a dispute will lead to duplicated
        efforts and inefficiency if the dispute, once arbitrated, must then be resolved in
        court with nonsignatory parties. But we have held that any inconvenience or
        duplication of effort is a consequence of having agreed to arbitrate. Specifically,
        duplication of effort, redundant testimony, and the possibility of inconsistent
        findings ... are the risks that parties to an arbitration clause must be considered to
        have contemplated at the time they struck their bargain. The relevant federal law
        requires piecemeal resolution when necessary to give effect to an arbitration
        agreement. This is so notwithstanding the presence of other persons who are parties
        to the underlying dispute but not to the arbitration agreement, meaning that parties
        subject to arbitration will have to re-litigate issues with non-parties.”

The Rice Company (Suisse), S.A. v. Precious Flowers, Ltd., 523 F.3d 528, 540 (5th Cir. 2008).

Where parties to a “maritime transaction” agree to arbitrate their disputes, Section 2 of the Federal

Arbitration Act specifically provides that such an agreement will be “valid, irrevocable, and

enforceable.” In Texaco Exploration and Production Co. v. AmClyde Engineered Products Co.,

Inc., 243 F.3d 906, 908 (5th Cir. 2001), the Fifth Circuit clarified that in maritime disputes,

arbitration agreements shall be binding, even where one party has invoked Rule 14(c) of the

Federal Rules of Civil Procedure and purported to “tender” to a party subject to an arbitration

clause. The court reasoned that “the policy of liberal joinder in maritime cases embodied in Rule

14(c) does not supersede the statutory right to enforce contractual arbitration.” Id. at 908. Citing

Supreme Court precedent, the Texaco court stated that it must “enforce private arbitration

agreements even if the result is piecemeal litigation.” Id. at 910 (internal quotations omitted).


                                                  -4-
     Case 4:19-cv-01096 Document 53 Filed on 08/23/19 in TXSD Page 5 of 12



B.       A Valid Agreement to Arbitrate Existed Between Valero and Trafigura as to Claims
         Relating to Product Sales Under Contract No. 1654384

         Parties agree to arbitrate a dispute when: (1) there is a valid agreement to arbitrate; and (2)

the dispute falls within the scope of the arbitration clause. Hartford Accident & Indem. Co. v.

Swiss Reins. Am. Corp., 246 F.3d 219, 226 (2d Cir. 2001); 10 Pennzoil Expl. & Prod. Co. v. Ramco

Energy Ltd., 139 F.3d 1061, 1065 (5th Cir. 1998); Wood v. PennTex Resources, L.P., 458 F. Supp.

2d 355, 361 (S.D. Tex. 2006) (Rosenthal, J.). Here, both prongs are met.

         There is now no dispute that three contracts that cover the product delivered by Trafigura

to Valero. The documents comprising the three contracts are exhibits to the Affidavit of Amanda

Samples (“Samples Aff.”), attached hereto, and those three contracts are designated Contract No.

1654384, Contract No. 1659403, and Contract No. 1669270. 11 Valero attaches the same three

contracts to its Second Amended Third Party Complaint.12 In case there remained any doubt, on

August 14, 2019, Trafigura answered Valero’s Second Amended Third Party Complaint and

admitted these three contracts governed the transfers at issue. 13 Contract No. 1654384 contains a

mandatory arbitration clause in Section 26, titled “Law and Jurisdiction.” The arbitration clause

reads:

         “ANY AND ALL CLAIMS, DISPUTES OR CONTROVERSIES BETWEEN
         THE PARTIES ARISING OUT OF OR RELATING IN ANY WAY TO THIS
         AGREEMENT OR THE FORMATION, EXECUTION, BREACH OR
         TERMINATION THEREOF SHALL BE EXCLUSIVELY SETTLED AND
         RESOLVED BY ARBITRATION CONDUCTED IN THE ENGLISH

10
   Each of the contracts between the parties contains a New York choice of law clause. Ex. A-1,
Ex. A-3, and Ex. A-5 at Section 26 (“This contract shall be governed by, construed and enforced
under the laws of the State of New York without giving effect to its conflicts of laws principles.”).
To the extent Valero argues Texas law applies, there is no reason to believe Texas law yield any
different result.
11
   See Samples Aff. The terms of the three contracts are found in Exhibit A-1, Exhibit A-3, and
Exhibit A-5, respectively. Exhibit A-1 contains the arbitration provision. Exhibits A-3 and A-5
contain the exclusive choice of jurisdiction provision.
12
   Dkt. #43-1 through 43-3.
13
   Dkt. #46 at ¶9.


                                                  -5-
     Case 4:19-cv-01096 Document 53 Filed on 08/23/19 in TXSD Page 6 of 12



       LANGUAGE IN THE CITY OF NEW YORK, STATE OF NEW YORK, USA,
       IN ACCORDANCE WITH THE THEN CURRENT INTERNATIONAL
       ARBITRATION   RULES    OF   THE   AMERICAN   ARBITRATION
       ASSOCIATION BEFORE A PANEL OF THREE ARBITRATORS.”

As described in the attached Samples Affidavit, the parties agreed to the arbitration clause found

in Contract No. 1654384. Trafigura sent its contract terms in writing to Valero, including the

arbitration clause. Trafigura’s proposed terms stated that no additional terms beyond those therein

would apply.14 Valero sent its written confirmation to Trafigura expressly agreeing to Trafigura’s

terms. Specifically, the Valero confirmation stated: “Valero Marketing and Supply Company

recognizes that Trafigura Trading LLC’s Contract (the “Contract”) governs this

transaction….”15 Trafigura later delivered the product covered by Contract No. 1654384, which

Valero accepted and paid for.16

       Contract No. 1654384 selects New York law to govern the parties’ contract. 17 In New

York, arbitration agreements are governed by New York C.P.L.R. § 7501, which states that “[a]

written agreement to submit any controversy thereafter arising or any existing controversy to

arbitration is enforceable without regard to the justiciable character of the controversy and confers

jurisdiction on the courts of the state to enforce it and to enter judgment on an award.” Courts



14
   The first page of Trafigura’s proposed terms stated: “If the seller and…the buyer issue contracts
for the above referenced deal, the seller’s contract prevails….” Samples Aff. at Exs. A-1, A-3,
and A-5. Trafigura’s proposed terms stated in Section 30 that if “[a]dditional or different terms
from those set forth herein shall be construed as proposals for amendments, and shall not become
part of the contract unless expressly agreed to by seller….” Id. Section 28 of Trafigura’s proposed
terms also contained a strong merger clause, providing that this document “contains the entire
agreement of both parties.” Id.
15
   Id. at Exs. A-2, A-4, and A-6 (all at page one).
16
   Id. at ¶8.
17
   Id. at Exs. A-1, A-3, and A-5, each at Section 26 (“This contract shall be governed by, construed
and enforced under the laws of the State of New York without giving effect to its conflicts of laws
principles.”). To the extent Valero contends Texas law applies to the issue of whether a valid
agreement to arbitrate exists, Texas has also adopted UCC 2-207, so the arbitration agreement
would be binding under Texas law as well.


                                                -6-
     Case 4:19-cv-01096 Document 53 Filed on 08/23/19 in TXSD Page 7 of 12



have consistently interpreted this rule to require that an agreement to arbitrate be in writing but not

necessarily be signed by the party to be bound. “[I]t is well-established that a party may be bound

by an agreement to arbitrate even absent a signature.” McAllister Brothers v. A&S Transportation

Co., 621 F.2d 519, 524 (2d Cir. 1980). 18 The key issue “is not whether the [agreement] was signed

by the party sought to be charged ... but whether there was a meeting of the minds of the parties as

to the essential terms of the agreement, even though unsigned by one party.” A/S Custodia v.

Lessin Int'l., Inc., 503 F.2d 318, 320 (2d Cir. 1974).

       Moreover, New York has adopted Section 2-207 of the Uniform Commercial Code, which

applies to the sale of goods.19 Section 2.207(c) of the UCC provides that where, as here, the parties

never applied a signature to a document constituting the contract, “conduct by both parties which

recognizes the existence of a contract is sufficient to establish a contract for sale….” Here, the

parties’ “conduct…recognized the existence of a contract” because Trafigura delivered the

product, and Valero accepted and paid for it. See Samples Aff. In such cases, “the terms of the

particular contract [will] consist of those terms on which the writings of the parties agree.” Id.

Because Valero’s confirmation expressly agreed to Trafigura’s proposed terms, Trafigura’s terms,

including the arbitration provision, became the contract between Valero and Trafigura. 20




18
   See also Washington Heights–West v. District 1199, 748 F.2d 105, 107-09 (2d Cir. 1984)
(arbitration can be enforced without a formally executed arbitration agreement if arbitration was
the intent of the parties); Royal Air Maroc v. Servair, Inc., 603 F. Supp. 836, 840-42 (S.D.N.Y.
1985) (even without a signed arbitration agreement, C.P.L.R. § 7501 can be satisfied by
determining the intent of the parties and examining the integration of several documents).
19
   To the extent Valero argues that Texas law and not New York law applies, Texas has also
adopted Section 2-207 of the UCC as part of its Business and Commerce Code.
20
   It is of no moment that Valero’s confirmations proposed an additional set of “key provisions.”
Because Trafigura’s proposed terms stated that no additional terms would apply, under 2-
207(b)(1), Trafigura’s “offer expressly limit[ed] acceptance to the terms of the offer.” Hence,
Valero’s additional terms did not become part of the contract.


                                                 -7-
     Case 4:19-cv-01096 Document 53 Filed on 08/23/19 in TXSD Page 8 of 12



C.     The Mandatory Arbitration Clause Applies to Valero’s Third-Party Claims Against
       Trafigura Relating to Product Delivered Under Contract 1654384.

       To the extent this Court addresses the scope of the arbitration clause, federal law governs.

Progressive Cas. Ins. Co. v. C.A. Reaseguradora Nacional De Venezuela, 991 F.2d 42, 48 (2d Cir.

1993); Fleetwood Enters., Inc. v. Gaskamp, 280 F.3d 1069, 1077-78 (5th Cir. 2002). The U.S.

Supreme Court, Second Circuit, and Fifth Circuit have characterized arbitration clauses mandating

arbitration of “any dispute, controversy, or claim arising out of or relating to”, such as the one at

issue here, as “broad.” E.g., Prima Paint Corp., v. Flood & Conklin Mfg. Co., 388 U.S. 395, 397-

98 (1967) (labelling as “broad” a clause requiring arbitration of “[a]ny controversy or claim arising

out of or relating to this Agreement”); Collins & Aikman Prod. Co. v. Bldg. Sys., Inc., 58 F.3d 16,

20 (2d Cir. 1995) (“The clause in this case, submitting to arbitration ‘[a]ny claim or controversy

arising out of or relating to th[e] agreement,’ is the paradigm of a broad clause”); Nauru Phosphate

Royalties, Inc. v. Drago Daic Interests, Inc., 138 F.3d 160, 164–65 (5th Cir. 1998) (holding that

when parties agree to an arbitration clause governing “[a]ny dispute ... arising out of or in

connection with or relating to this Agreement,” they “intend the clause to reach all aspects of the

relationship.”). The existence of a broad arbitration clause creates a presumption of arbitrability

which can be overcome only if it may be said “with positive assurance” that the arbitration clause

is not susceptible to the interpretation that it covers the asserted dispute. Orange Cty. Choppers,

Inc. v. Goen Techs. Corp., 374 F. Supp. 2d 372, 374 (S.D.N.Y. 2005).

       Here, each of Valero’s third-party claims against Trafigura concerning the product

deliveries covered by Contract No. 1654384 “arise out of or relate” to that contract. As set forth

above, Valero itself alleges in its Second Amended Third Party Complaint that Trafigura sold its

product to Valero in “parcels,” which are controlled by “agreements,” and the product caused




                                                -8-
        Case 4:19-cv-01096 Document 53 Filed on 08/23/19 in TXSD Page 9 of 12



damage to NSCSA for which Valero may be liable.21 Hence, no matter whether Valero’s third-

party claims against Trafigura sound in contract, tort, warranty, or statutory indemnity, to the

extent the claims “arise out of” or “relate to” the product delivered by Trafigura under Contract

No. 1654384, all such claims are subject to the broad mandatory arbitration clause. See Norcom

Elecs. Corp. v. CIM USA Inc., 104 F. Supp. 2d 198, 204 (S.D.N.Y. 2000) (“Moreover, the fact that

the arbitration clause broadly encompasses ‘[a]ny controversy or claim arising out of or relating

to this Agreement or breach thereof’ belies Norcom's argument that the clause excludes tort claims

collateral to the Distributor Agreement itself. Had Norcom wished to exclude such collateral

claims from arbitration, it could have bargained for a narrower clause.”); see also Collins, 58 F.3d

16, 23 (2d Cir. 1995) (“The mere fact that this is a tort claim, rather than one for breach of the

Contracts, does not make the claim any less arbitrable.”). Finally, the arbitration clause is clearly

mandatory, as it states that claims arising out of or relating to the contract “shall be exclusively

settled and resolved by arbitration.” This is mandatory language, not permissive language.

D.        Those Claims Subject to the Valid Arbitration Clause Should Be Dismissed.

          Section 3 of the Federal Arbitration Act provides that where a suit is brought in a federal

court that “upon any issue [is] referable to arbitration under an agreement in writing for such

arbitration,” a court shall “stay the trial of the action until such arbitration has been had….” 9

U.S.C. § 3.

          Courts routinely hold, however, that as an alternative to a stay, if a party so requests, a

court may dismiss a claim that is subject to a binding arbitration clause. Fedmet Corp. v. M/V

BUYALYK, 194 F.3d 674, 678 (5th Cir. 1999) (stay must be granted if requested under Section 3

of FAA, but dismissal also appropriate if all issues raised are subject to arbitration). While federal



21
     Dkt. #43 at ¶¶10-32.


                                                 -9-
     Case 4:19-cv-01096 Document 53 Filed on 08/23/19 in TXSD Page 10 of 12



courts are divided about the proper mechanism to dismiss a claim subject to an arbitration clause,

the Fifth Circuit has accepted Federal Rule of Civil Procedure 12(b)(3) as the appropriate

mechanism. Noble Drilling Services, Inc. v. Certex USA, Inc., 620 F.3d 469, 472 n.3 (5th Cir.

2010); Lim v. Offshore Specialty Fabricators, Inc., 404 F.3d 898, 902 (5th Cir. 2005) (“[O]ur court

has treated a motion to dismiss based on [an arbitration clause] as properly brought under Rule

12(b)(3) (improper venue)”). Courts within the Second Circuit have at times treated 12(b)(1) and

12(b)(6) as the proper mechanism. Orange Cnty. Choppers, Inc. v. Goen Techs. Corp., 374 F.

Supp. 2d 372, 373 (S.D.N.Y. 2005) (treating motion to dismiss claims subject to arbitration clause

as 12(b)(1) motion); Color-Web, Inc. v. Mitsubishi Heavy Indus. Printing & Packaging Mach.,

Ltd., 2016 WL 6837156, at *3 (S.D.N.Y. Nov. 21, 2016) (treating motion to dismiss claims subject

to arbitration clause as 12(b)(6) motion). 22 Trafigura contends that dismissal under Rule 12(b)(3)

is appropriate. To the extent the Court holds Rule 12(b)(1) or 12(b)(6) is appropriate, Trafigura

urges, in the alternative, for dismissal under these Rules.

       Valero’s purported invocation of Rule 14(c) is not a bar to enforcement of the arbitration

clause between Trafigura and Valero. As the Fifth Circuit held in Texaco, supra, “the policy of

liberal joinder in maritime cases embodied in Rule 14(c) does not supersede the statutory right to

enforce contractual arbitration guaranteed by the FAA.” Texaco, 243 F.3d at 908. In a case similar

to the present one, Mosaic Underwriting Service, Inc v. MONCLA Marine Operations, L.L.C., 926

F. Supp. 2d 865 (E.D. La. Feb. 20, 2013), defendant Moncla Marine brought a third-party

complaint against third-party defendant Osprey under Rule 14(c). Id. at 871-72. Citing a binding

arbitration clause in the contract between Moncla Marine and Osprey, Osprey moved to stay the




22
  See also Palcko v. Airborne Express, Inc., 372 F.3d 588, 597 (3d Cir. 2004) (Rule 12(b)(6) is
proper mechanism).


                                                - 10 -
       Case 4:19-cv-01096 Document 53 Filed on 08/23/19 in TXSD Page 11 of 12



proceedings and compel arbitration. Id. Citing Texaco, the court agreed with Osprey, reasoning

that Rule 14(c) does not override a binding arbitration agreement between a defendant and a third-

party defendant. Id.

III.     Conclusion

         For the above reasons, to the extent Valero’s third-party claims rely on product deliveries

by Trafigura subject to Contract No. 1654384, Trafigura respectfully requests this Court dismiss

such claims, as they are subject to a valid, written arbitration clause.




                                                - 11 -
    Case 4:19-cv-01096 Document 53 Filed on 08/23/19 in TXSD Page 12 of 12



Dated: August 23, 2019

                                                Respectfully submitted,

                                                REED SMITH LLP
                                                s/ Stephen E. Scheve
                                                Stephen E. Scheve (attorney-in-charge)
                                                Texas Bar No. 00794928
                                                S.D. Tex. No. 18784
                                                sscheve@reedsmith.com
                                                Reed Smith LLP
                                                811 Main Street, Suite 1700
                                                Houston, TX 77002-6110
                                                Telephone: +1 713 469 3812
                                                Facsimile: +1 713 469 3899

                                                Counsel:

                                                Curtis R. Waldo
                                                Texas Bar No. 24090452
                                                S.D. Tex. No. 2331235
                                                cwaldo@reedsmith.com
                                                Reed Smith LLP
                                                811 Main Street Suite 1700
                                                Houston, TX 77002-6110
                                                Telephone: +1 713 469 3837
                                                Fascimile: +713 369 3899

                                                Counsel for Third-party Defendant Trafigura
                                                Trading LLC



                                CERTIFICATE OF SERVICE

        I hereby certify that on August 23, 2019, I caused the foregoing document to be served on
all counsel of record in compliance with the Federal Rules of Civil Procedure.

                                                s/ Curtis R. Waldo_______________
                                                Curtis R. Waldo




                                             - 12 -
